
	
		II
		112th CONGRESS
		1st Session
		S. 1109
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Mr. Durbin, Mr.
			 Schumer, Mr. Leahy,
			 Mr. Akaka, Mr.
			 Bennet, Mrs. Gillibrand, and
			 Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the adjustment of status for immediate
		  family members of individuals who served honorably in the Armed Forces of the
		  United States during the Afghanistan and Iraq conflicts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Families
			 Act.
		2.Permanent resident
			 status for family members of members of the Armed Forces
			(a)In
			 generalSection 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end
			 the following:
				
					(n)Adjustment of
				status for immediate family members of members of the Armed Forces
						(1)In
				generalThe Secretary of
				Homeland Security shall adjust the status of an alien described in paragraph
				(2) to that of an alien lawfully admitted for permanent residence if the
				alien—
							(A)applies for such
				adjustment;
							(B)is admissible to
				the United States as an immigrant, except as provided in paragraph (4);
				and
							(C)is physically
				present in the United States.
							(2)Aliens eligible
				for adjustment of statusAn alien described in this paragraph is
				an alien—
							(A)who is a parent,
				spouse, child, son, daughter, or the legal guardian of a child of—
								(i)a
				living Armed Forces member; or
								(ii)a
				deceased Armed Forces member if—
									(I)the Armed Forces
				member died as a result of injury or disease incurred in, or aggravated by, the
				Armed Forces member's service; and
									(II)the alien
				applies for such adjustment—
										(aa)if
				the death of the Armed Forces member occurred prior to the date of the
				enactment of the Military Families
				Act, not later than 2 years after such date of enactment;
				or
										(bb)if
				the death of the Armed Forces member occurred after the date of the enactment
				of the Military Families Act,
				not later than 2 years after the death of the Armed Forces member; or
										(B)who is the
				spouse, child, son, or daughter of an alien described in subparagraph
				(A).
							(3)Armed Forces
				member definedIn this subsection, the term Armed Forces
				member means an individual who—
							(A)is, or was at the
				time of the individual’s death described in paragraph (2)(B)(ii)(I), a national
				of the United States or lawfully admitted for permanent residence;
							(B)on or after
				October 7, 2001, served as a member of—
								(i)the Armed Forces on active duty;
								(ii)the National
				Guard; or
								(iii)the Selected
				Reserve of the Ready Reserve; and
								(C)if separated from
				the service described in subparagraph (B), was separated under honorable
				conditions.
							(4)Inapplicability
				of certain grounds of inadmissibility
							(A)In
				generalThe provisions of paragraphs (4), (5), (6)(A), (7)(A),
				and (9)(B) of section 212(a) shall not apply to an adjustment of status made
				pursuant to this subsection.
							(B)WaiverThe
				Secretary of Homeland Security or the Attorney General, as appropriate, may
				waive any other provision of section 212(a) (other than paragraph (2)(C) and
				subparagraphs (A), (B), (C), (E), and (F) of paragraph (3)) with respect to an
				adjustment of status made pursuant to this subsection—
								(i)for humanitarian
				purposes;
								(ii)to assure family
				unity; or
								(iii)if such waiver
				is otherwise in the public interest.
								(5)Fee
				authorityThe Secretary of Homeland Security or the Secretary of
				State, as appropriate, may establish a fee pursuant to section 9701 of title
				31, United States Code, for the processing of an application for an adjustment
				of status made pursuant to this subsection.
						(6)Jurisdiction
							(A)Secretary of
				Homeland SecurityExcept as provided in subparagraph (B), the
				Secretary of Homeland Security shall have exclusive jurisdiction to determine
				eligibility for an adjustment of status made pursuant to this
				subsection.
							(B)Attorney
				GeneralNotwithstanding paragraph (1) or subparagraph (A), in
				cases in which an alien has been placed into deportation, exclusion, or removal
				proceedings, either prior to or after filing an application for an adjustment
				of status pursuant to this subsection, the Attorney General shall have
				exclusive jurisdiction and shall assume all the powers and duties of the
				Secretary of Homeland Security until proceedings are terminated, or if a final
				order of deportation, exclusion, or removal is
				entered.
							.
			(b)Exemption from
			 direct numerical limitationsSection 201(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the
			 following:
				
					(F)Aliens provided permanent residence
				status under section 245(n).
					.
				
			3.Filipino
			 veterans family reunification
			(a)Short
			 titleThis section may be cited as the Filipino Veterans Family Reunification
			 Act.
			(b)Exception from
			 direct numerical limitationsSection 201(b)(1) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(b)(1)), as amended by section 2(b), is
			 further amended by adding at the end the following:
				
					(G)Aliens who—
						(i)are eligible for a visa under
				paragraph (1) or (3) of section 203(a); and
						(ii)have a parent (regardless of
				whether the parent is living or dead) who was naturalized pursuant to—
							(I)section 405 of the Immigration Act of
				1990 (Public Law 101–649; 8 U.S.C. 1440 note); or
							(II)title III of the Act of October 14, 1940
				(54 Stat. 1137, chapter 876), as added by section 1001 of the Second War Powers
				Act, 1942 (56 Stat. 182, chapter
				199).
							.
			
